Exhibit 16.2 June 30, 2011 Securities and Exchange Commission treet, N.E. Washington, D.C. 20549-7561 Dear Sirs/Madams: We have read Item 4.01 of Stevens Resources, Inc.’s Form 8-K dated June 30, 2011, and have the following comments: 1.We agree with the statements made in Item 4.01. 2.We have no basis on which to agree or disagree with the statements made in Item 4.01. Yours truly, /s/ Goldman Kurland and Mohidin, LLP Goldman Kurland and Mohidin, LLP Encino, California CERTIFIED PUBLIC ACCOUNTANTS AND ADVISORS 16133 Ventura Blvd., Suite 880Encino, CA 91436 Tel 818-784-9000Fax 818-784-9010
